Walker, J.
The indictment charges the appellant, under Article 2426, Paschal’s Digest, with swindling one Kegina Schneider, by means of certain false and fraudulent statements made to her, and that he made said false and fraudulent. statements to her .with the intent to cheat, wrong and swindle her out of twenty pieces of silver, each of the value of fifty cents, and that he did so swindle her. The indictment sets out, with great precision and particularity, all the facts going to constitute the crime, and it is but. in accordance with the rulings of this court, and with other authorities, to hold that, when the facts going to make out the crime are well.pleaded, the law will infer the intent of the accused to commit the crime, as sane men are presumed to intend the plain and obvious consequences of their acts. The pleader may, if he prefer, charge the conclusion of law, and prove the facts from which the legal conclusion is derived, and is the proper and necessary sequence. It is unnecessary to notice the objection taken by. counsel to the appeal. The question was decided by this court at the Austin term, 1869. The case of Baggerly v. The State of Texas, (vol. 21, p. 758,) is not aptly cited in this case, and so far as the doctrine therein laid down applies, it supports the opinion we have arrived at in this case. The judgment of the district cotirt is affirmed and the cause remanded.
Affirmed.